This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DANA HOWSE,

 3          Plaintiff-Appellant/Cross-Appellee,

 4 vs.                                                                         NO. 31,772

 5 ROSWELL INDEPENDENT
 6 SCHOOL DISTRICT,

 7          Defendant-Appellee,

 8 and

 9 COMMUNICATIONS WORKERS
10 OF AMERICAN, AFL-CIO,

11          Defendant-Appellee/Cross Appellant.

12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Freddie J. Romero, District Judge

14 Martin, Dugan & Martin
15 Wilfred T. Martin, Jr.
16 Carlsbad, NM

17 for Appellant

18 French & Associates, P.C.
19 Stephen G. French
20 Albuquerque, NM
 1 for Appellee




 2                           MEMORANDUM OPINION

 3 GARCIA, Judge.

 4       Plaintiff appeals a judgment finding that the school district did not breach the

 5 Collective Bargaining Agreement. We proposed to affirm the judgment. The school

 6 district has responded with a memorandum in support of our proposal. Plaintiff has

 7 filed no response. Therefore, for the reasons stated in the notice of proposed

 8 disposition, we affirm the judgment.

 9       IT IS SO ORDERED.

10                                               _______________________________
11                                               TIMOTHY L. GARCIA, Judge

12 WE CONCUR:



13
14 JAMES J. WECHSLER, Judge



15
16 MICHAEL D. BUSTAMANTE, Judge


                                             2
3